Citation Nr: 1037356	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  06-37 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than July 24, 2001 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an initial rating greater than 30 percent 
prior to February 23, 2007 for PTSD.

3.  Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1971, plus additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 Regional Office (RO) in Cleveland, 
Ohio rating decision.

The January 2006 rating decision granted the Veteran service 
connection for PTSD and assigned a 30 percent rating, effective 
July 24, 2001.  Thereafter, a subsequent May 2009 rating decision 
increased the rating to 100 percent, effective February 23, 2007.  
Regardless of the RO's actions, the issue remains before the 
Board because the increased rating was not a complete grant of 
the maximum benefits available prior to February 23, 2007.  See 
AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran had a video hearing before the undersigned in July 
2010.  A transcript of that proceeding has been associated with 
the claims file.

The issue of entitlement to a higher initial rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for PTSD 
was received by the RO on August 22, 1983, more than one year 
following his discharge from service. 
 
2.  An unappealed RO rating decision dated in February 1984, RO 
decision letter in January 1986, Board decision in July 1991, and 
RO rating decision in September 1996, denied the Veteran's claim 
for service connection for PTSD or a nervous condition, to 
include PTSD. 
 
3.  On July 24, 2001, the Veteran filed a new petition to reopen 
his claim of entitlement to service connection for PTSD, in 
support of which the Veteran contemporaneously submitted 
pertinent service department records, in existence since 1971.   
 
4.  The claim was denied by the RO in November 2002 and December 
2002 decisions, but in a January 2006 rating decision the RO 
granted service connection and assigned a 30 percent rating from 
July 24, 2001.

5.  The Veteran perfected his appeal of the RO's determination as 
to both the rating and effective date; a subsequent May 2009 
rating decision assigned a 100 percent rating, effective February 
23, 2007. 
 
6.  There is no evidence of any earlier formal or informal claim 
prior to August 22, 1983 and the record shows the Veteran was 
treated for psychiatric problems prior to August 22, 1983.

7.  Audiometric examinations correspond to a level II hearing 
loss for the right ear and a level II hearing loss for the left 
ear.

8.  The Veteran's hearing loss disability does not present an 
exceptional or unusual disability picture.




CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 22, 1983, but 
not earlier, for the award of service connection for PTSD are 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.156(c), 3.159, 3.400 (2009).

2.  A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 4.1, 4.85, Diagnostic Code (DC) 6100, 4.86 
(2009).

3.  Application of the extraschedular rating provisions is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)
 
In light of the fully favorable decision herein as to the issue 
of an earlier effective date for the Veteran's service-connected 
PTSD, the Board finds that any deficiencies in notice were not 
prejudicial to the Veteran.

With respect to the Veteran's claim for an initial compensable 
rating for hearing loss, VA has met all statutory and regulatory 
notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his or her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the Veteran is expected to provide; and 
(4) request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.

In this case, the claim is a "downstream" issue in that they 
arose from the initial grant of service connection.  Prior to the 
rating decision granting service connection, the RO issued notice 
letters in November 2001 and May 2004, as well as a June 2008 
notice letter after service connection had been granted, that 
satisfied many of the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  
The Veteran was advised that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  This letters 
informed him that additional information or evidence was needed 
to support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  

The June 2008 letter explained to the Veteran how disability 
ratings are determined.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Although the letter did not specifically 
describe how effective dates are determined, as the claim for a 
compensable rating is denied such notice is moot.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's VA and service treatment records are in the file.  
Private medical records identified by the Veteran have been 
obtained, to the extent possible.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran appropriate VA examinations in 
November 2005 and May 2009.  There is no objective evidence 
indicating that there has been a material change in the severity 
of the Veteran's hearing loss since he was last examined.  The 
Veteran denied during his June 2010 Board hearing receiving any 
recent treatment specifically for this disability, and there are 
no records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  The duty to 
assist does not require that a claim be remanded solely because 
of the passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2005 and 2009 VA 
examination reports are thorough and supported by VA outpatient 
treatment records.  There is no rule as to how current an 
examination must be, and the Board concludes the examinations in 
this case are adequate upon which to base a decision in that it 
was performed by a neutral, skilled provider who accurately 
recited the Veteran's history and the examiners' resulting 
reports provide the data required to appropriately rate the 
Veteran's disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion is 
adequate).

In that regard, the Board observes that in Martinak v. Nicholson, 
21 Vet. App. 447 (2007), the Court, noted that VA had revised its 
hearing examination worksheets to include the effect of the 
Veteran's hearing loss disability on occupational functioning and 
daily activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 
2007); see also 38 C.F.R. § 4.10 (2009).  The Court also noted, 
however, that even if an audiologist's description of the 
functional effects of the Veteran's hearing disability was 
somehow deficient, the Veteran bears the burden of demonstrating 
any prejudice caused by a deficiency in the examination.  Neither 
the Veteran nor his accredited representative has asserted that 
there is any deficiency in either his November 2005 or May 2009 
VA examination.  Furthermore, the Board notes that the May 2009 
VA examination report discussed the Veteran's claim that his 
current symptoms were recurrent bilateral tinnitus and difficulty 
understanding speech in crowds.  In addition, the May 2009 
examiner specifically noted significant effects, specifically 
poor social interactions and hearing difficulty, on his 
occupational activities.  Thus, as contemplated by Martinak and 
directed by 38 C.F.R. § 4.10, the May 2009 examiner discussed the 
functional effects of the Veteran's hearing problems in the 
examination report.  Therefore, the Board finds a remand for a VA 
examination to further document the functional effects of the 
Veteran's hearing problems would serve no useful purpose.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the Veteran are to be avoided).  
Consequently, the Veteran's claim is ripe for appellate 
disposition.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Earlier Effective Date

The effective date for a grant of service connection is the date 
of receipt of the claim or date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2009).

The terms "claim" and "application" mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
See 38 C.F.R. § 3.1(p) (2009).

A specific claim in the form prescribed by VA must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2009).

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some person 
acting as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must identify 
the benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 1 
year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal claim.  
See 38 C.F.R. § 3.155 (2009).

Generally, the date of receipt of a claim is the date on which a 
claim, information, or evidence is received by VA.  See 38 C.F.R. 
§ 3.1(r).

If a claim is received within one year after separation from 
service, the effective date for the grant of service connection 
is the day following separation from service; otherwise, it is 
the date of receipt of the claim or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(b)(2).

The effective date for a grant of service connection on the basis 
of the receipt of new and material evidence following a final 
prior disallowance is the date of receipt of the application to 
reopen, or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).

However, pursuant to 38 C.F.R. § 3.156(c), a final decision will 
be reconsidered when new and material evidence, in the form of 
service records, results in the reopening of a claim and a 
retroactive evaluation may be assigned.  See Spencer v. Brown, 4 
Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994); 
see also 38 C.F.R. § 3.400(q) (2009).

The Board observes that, during the pendency of the appeal, the 
provisions of 38 C.F.R. § 3.156(c) were amended, effective 
October 6, 2006.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 2006) 
(now codified at 38 C.F.R. § 3.156(c) (2009)).

Under the prior regulation, where the new and material evidence 
consisted of a supplemental report from the service department, 
received before or after the decision had become final, the 
former decision would be reconsidered by the adjudicating agency 
of original jurisdiction (AOJ).  This included official service 
department records which presumably had been misplaced and now 
been located and forwarded to VA.  See 38 C.F.R. § 3.156(c) 
(2006).

The Board notes that the preamble in the proposed regulation 
contained a full explanation of the bases for the change in 
regulation.  See 70 Fed. Reg. 35,388-35,390 (June 20, 2005).  The 
preamble noted that the use of the words "new and material 
evidence" was confusing as it inferred that VA may reopen a 
claim when service department records were received that were not 
available previously.  The effective date of such a claim would 
be the date of the reopened claim.  It was noted that, in 
practice, when VA received service department records that were 
previously unavailable at the time of the prior decision, VA may 
reconsider the prior decision.  The effective date assigned would 
relate back to the date of the original claim, or date 
entitlement arose, whichever was later.  The effective date would 
not be limited to the date of the claim to reopen.

The change was intended to broaden the description of service 
department records to include unit records, such as those 
received from the U.S. Army and Joint Services Records Research 
Center (JSRRC) (formerly U.S. Armed Services Center for Research 
of Unit Records (USASCRUR)) that pertain to military experiences 
claimed by a Veteran.  It was noted that such evidence may be 
particularly valuable in connection to claims for benefits for 
PTSD.  Id. at 35,388; see also Vigil v. Peake, 22 Vet. App. 63 
(2008).

The revised regulation provides:

(c) Service department records. (1) Notwithstanding 
any other section in this part, at any time after VA 
issues a decision on a claim, if VA receives or 
associates with the claims file relevant official 
service department records that existed and had not 
been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section.  Such 
records include, but are not limited to: (i) Service 
records that are related to a claimed in-service 
event, injury, or disease, regardless of whether such 
records mention the Veteran by name, as long as the 
other requirements of paragraph (c) of this section 
are met; (ii) Additional service records forwarded by 
the Department of Defense or the service department to 
VA any time after VA's original request for service 
records; and (iii) Declassified records that could not 
have been obtained because the records were classified 
when VA decided the claim.  (2) Paragraph (c)(1) of 
this section does not apply to records that VA could 
not have obtained when it decided the claim because 
the records did not exist when VA decided the claim, 
or because the claimant failed to provide sufficient 
information for VA to identify and obtain the records 
from the respective service department, the Joint 
Services Records Research Center, or from any other 
official source.  (3) An award made based all or in 
part on the records identified by paragraph (c)(1) of 
this section is effective on the date entitlement 
arose or the date VA received the previously decided 
claim, whichever is later, or such other date as may 
be authorized by the provisions of this part 
applicable to the previously decided claim.  (4) A 
retroactive evaluation of disability resulting from 
disease or injury subsequently service connected on 
the basis of the new evidence from the service 
department must be supported adequately by medical 
evidence.  Where such records clearly support the 
assignment of a specific rating over a part or the 
entire period of time involved, a retroactive 
evaluation will be assigned accordingly, except as it 
may be affected by the filing date of the original 
claim.

See 38 C.F.R. § 3.156(c) (2009).

Establishing service connection for PTSD requires: (1) a current 
medical diagnosis of PTSD; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current symptomatology 
and the specific claimed in-service stressor.  See 38 C.F.R. § 
3.304(f); Anglin v. West, 11 Vet. App. 361, 367 (1998); Gaines v. 
West, 11 Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 
128, 138 (1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).  The 
diagnosis of PTSD must comply with the criteria set forth in the 
Diagnostic and Statistical Manual of Mental Disorders, 4th ed., 
of the American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125 (2009).

The Veteran seeks an effective date earlier than July 24, 2001 
for the grant of service connection for PTSD.  He argues that 
August 22, 1983, when he filed his initial claim for service 
connection, is the more appropriate date.

Private treatment records submitted by the Veteran indicate 
treatment for psychiatric problems from September 1980.  A 
treatment summary indicated that the Veteran terminated treatment 
in March 1981, at which time he was diagnosed as having marital 
problems and with paranoid personality disorder.

On August 22, 1983, the Veteran brought a claim for delayed 
stress syndrome and reported problems since 1974 and treatment, 
including at the Vet Center in Dayton, Ohio.

The Veteran was afforded a VA examination in December 1983.  The 
Veteran reported that during his service in Vietnam he had not 
served in direct combat operations, but that he had been involved 
in clearing missions where he saw a lot of killing and there was 
a constant danger of being shot at.  The examiner diagnosed 
chronic anxiety reaction, moderately severe.

A February 1984 rating decision denied service connection for 
PTSD secondary to Agent Orange exposure and service connection 
for anxiety reaction.  The RO noted ongoing treatment for nervous 
problems and that the Veteran denied direct combat service, but 
that he had been involved in multiple clearing missions and had 
seen a lot of combat and was often in danger of being shot at.  
The claims were denied as there was no evidence that the 
Veteran's diagnosed chronic anxiety reaction was caused or 
aggravated by his military service, to include Agent Orange 
exposure.

In September 1984 the Veteran was referred to a PTSD group for 
symptoms of PTSD with rage and anxiety after stopping his 
medication several months previously.  Treatment records in 
November 1984 and October 1985 also indicated symptoms of PTSD 
that were related to the Veteran's combat experiences in Vietnam.  
Another October 1985 treatment record provided a diagnosis of 
rule out PTSD.  

The Veteran submitted a letter in November 1985 requesting that 
his claim for anxiety be reopened, stating that he was unable to 
hold a job due to extreme anxiety and that he had been receiving 
extensive therapy of late from the VA.  A January 1986 letter 
from the RO stated that the claim could not be reopened without 
the submission of new and material evidence.

A September 1986 treatment record included an impression of 
possible PTSD and depression.  A treatment record that appears to 
be from October 1986 included a notation of PTSD.  

Additional treatment records from the 1980s and thereafter also 
included multiple diagnoses of depression, anxiety, and 
personality disorders.  In June 1988, the Veteran was noted to 
have PTSD by history.

The Veteran next submitted a claim for PTSD in April 1987, 
claiming worsening symptoms.  An August 1987 rating decision 
confirmed the prior denial of service connection for PTSD.  The 
Veteran properly filed a notice of disagreement with the rating 
decision.

In December 1988 the Veteran was afforded a VA examination.  The 
Veteran reported experiencing numerous flashbacks and an 
exaggerated startle response.  The Veteran discussed his 
experiences in Vietnam, including claims of running over 
Vietnamese while on a special mission where he was not permitted 
to stop his vehicle and an incident where he injured his leg due 
to the improper actions of a fellow service member.  The Veteran 
reported sporadic counseling at the Vet Center and two prior 
hospitalizations for psychiatric reasons.  On examination, the 
Veteran was tense and depressed, with thought content centering 
on how badly his nerves had been affected by Vietnam, his 
multiple post-service jobs, his flashbacks to Vietnam, and his 
guilt over actions in Vietnam.  The examiner's diagnosis was that 
the Veteran had most of the classic symptoms of PTSD and anxiety 
and depression secondary to the PTSD.

In January 1989, the Veteran had another VA examination.  The 
Veteran reported nightmares, flashbacks, and trouble sleeping.  
The Veteran reported experiencing mortar fire immediately upon 
arrival, seeing many people killed, and that he injured his knee 
and was nearly thrown off a personnel carrier.  The examiner 
noted the Veteran's prior psychiatric treatment, including prior 
diagnosis of PTSD.  The examiner's diagnosis was that the Veteran 
had elements of chronic anxiety and paranoid personality disorder 
and, when taken as a whole, the Veteran's diagnosis was PTSD with 
multiple stressors, including experiencing incoming mortar fire, 
seeing friends killed, and an episode of great fear and anger 
when he thought he was going to be thrown from a truck in the 
bush in Vietnam.

In April 1989, the RO requested that the Veteran provide 
additional information describing his claimed stressors.  The 
Veteran replied with a letter documenting an incident where he 
was bitten by warrior ants from the waist down, hurting his leg 
when his gun was caught by a branch while riding in an armored 
personnel carrier that was being driven too fast because they 
were taking enemy fire, seeing the head of one of the Veteran's 
friend's split open by a falling tree limb, and an incident where 
the Veteran was on a special mission and ran over Vietnamese 
because he had been ordered not to stop his vehicle.

A July 1989 rating decision continued to deny the Veteran's claim 
for PTSD, claiming that a review of the evidence did not show 
PTSD.  The Veteran properly filed a notice of disagreement with 
the rating decision.  A January 1990 rating decision confirmed 
the prior denial, finding that the Veteran had service in 
Vietnam, but that his MOS was mechanic and mechanic's helper with 
no combat awards, injuries, or Purple Hearts.  A February 1990 
SOC continued the denial of service connection noting the 
Veteran's representations, but finding that before a diagnosis of 
PTSD could be made there must be a confirmed life threatening 
stressor of such severity that it would evoke strong emotional 
symptoms in almost anyone.  The SOC concluded that there was no 
evidence of such stressor.

In March 1990 the Veteran submitted evidence that he had received 
the Army Commendation Medal for military operations against a 
hostile force during the period of March 24, 1970 to March 29, 
1970, that involved clearing a hill in densely forested and hilly 
terrain.

The Veteran requested an RO hearing, which was held in June 1990.  
That same month, the hearing officer submitted a decision.  The 
decision noted the Veteran's receipt of the Army Commendation 
Medal but, in the absence of a "V" device the medal did not 
denote combat.  Thus, the hearing officer did not consider the 
medal sufficient evidence to establish a stressor and also noted 
the Veteran's varying diagnoses of PTSD, personality disorder, 
and other psychiatric problems.  As such, the hearing officer 
denied the claim.

A July 1991 Board decision continued the denial of service 
connection.  The decision found that the Veteran's prior 
diagnoses of PTSD were based solely on the Veteran's reported 
stressors that were unverified and, as there were no verified 
stressors, the claim was denied.

In April 1994, the Veteran received a comprehensive psychological 
examination related to a workmen's compensation claim.  The 
examiner found a pre-employment history of PTSD from service in 
Vietnam, as well as a pre-existing paranoid personality disorder.

In August 1995, the Veteran brought a claim to reopen his PTSD 
claim.  

In October 1995, the Veteran was afforded a VA examination.  The 
Veteran reported similar stressors and the examiner diagnosed 
PTSD, with the possibility of bipolar functioning.

The claim was denied in May and September 1996 rating decisions, 
finding that new and material evidence showing a confirmed 
stressor had not been submitted.

The Veteran next brought a petition to reopen his PTSD claim in 
July 2001.  At that time, the Veteran submitted a May 2001 letter 
from the Director of USASCRUR, who provided a Unit History Annual 
Supplement from 1970 for the 7th Battalion, 8th Field Artillery.  
The Unit History showed combat operations on March 24, March 26, 
and April 1, 1970 and that on March 27, 1970 a tractor operator 
was hit on the head by a tree limb, requiring helicopter 
evacuation for a possible concussion.  

The Veteran also submitted private treatment records showing 
ongoing treatment for psychiatric problems.  A September 2002 
treatment record indicated PTSD and an August 2003 record 
indicated depression, anxiety, memory loss and obsessive 
compulsive disorder.  In December 2003, the Veteran was afforded 
a VA examination; however, the examiner was unable to render a 
diagnosis or opinion regarding the Veteran's claimed PTSD, as the 
Veteran refused to discuss his experiences in Vietnam.  The 
examiner did note that the claims file included significant 
evidence suggestive of PTSD, but that a diagnosis of such could 
not be rendered without interview with the Veteran.

In a January 2006 rating decision, the RO granted service 
connection for PTSD based on the Unit History records that showed 
participation in combat operations in Cambodia between April 26, 
1970 and June 28, 1970, which included receiving sporadic rocket 
and mortar attacks and that there were 27 casualties incurred.  
The RO also noted the March 27, 1970 incident where a tree limb 
injured a tractor operator and required helicopter evacuation.

In November 2005 the Veteran was afforded a VA examination.  The 
examiner diagnosed PTSD and stated that it was definitely related 
to the Veteran's military experiences.  The Veteran received 
another VA examination in April 2009 that also diagnosed PTSD.

As noted above, the Veteran has received treatment for 
psychiatric problems on an ongoing basis beginning prior to his 
first claim for service connection in August 1983.  The Board 
acknowledges that the record does not indicate that the Veteran 
was initially diagnosed with PTSD; however, the Board observes 
that the Veteran was referred for treatment with a PTSD group as 
early as September 1984.  While there are various psychiatric 
diagnoses during this period, at all points the Veteran has 
consistently reported his underlying symptomatology related to 
his experiences in Vietnam, including flashbacks, trouble 
sleeping, and nightmares.  

In light of 38 C.F.R. § 3.156(c), and considering the facts in 
this case in light of the above-noted legal criteria, the Board 
finds that an effective date of August 22, 1983, but no earlier, 
is warranted for the grant of service connection for PTSD.

The Board finds that the service department records supplied by 
USASCRUR verifying at least one of the Veteran's claimed 
stressors, in existence since 1971, were not associated with the 
claims file at the time of the multiple prior denials of service 
connection for PTSD, beginning with the RO's February 1984 rating 
decision.  Under the revised version of 38 C.F.R. § 3.156(c), 
when new and material evidence consists of service department 
records, the effective date of an award may be determined by the 
filing date of the original claim.  Thus, the Veteran's original 
claim must be reevaluated based on receipt of the new evidence 
received by VA in July 2001.

On review of the entire record, the Board finds that all service 
connection criteria for establishing PTSD existed at the time the 
Veteran's original claim was filed on August 22, 1983.  While the 
Veteran did not have a diagnosis of PTSD at that time, he did 
have a diagnosis of an anxiety disorder, and he had been 
receiving ongoing treatment for psychiatric problems, with 
reported symptoms consistently related to his claimed stressors 
from service in Vietnam.  These same symptoms clearly served as 
the basis for the subsequent medical diagnosis of PTSD.  
Moreover, at least one such stressor was verified in the 1970 
Unit History.    

The Board has considered whether the Veteran failed to provide 
sufficient information for VA to identify and obtain the records 
from the respective service department, the USASCRUR, or from 
other official source.  Under such circumstances, an earlier 
effective date would not be warranted.  Read in context, however, 
the Board believes that the Veteran provided sufficient 
information regarding his claimed stressors.  The Board notes 
that in statements and during his multiple VA examinations, the 
Veteran reported seeing a friend's head split open while driving 
a tractor to clear land during a special mission and that he was 
in a combat zone with operations going on around him.  There is 
no evidence that prior to the April 1989 letter from the RO 
requested specific stressor information that the Veteran was 
directly requested to provide specific stressor information.  At 
that time, the Veteran discussed the above incidents and other 
events on "Hill 369."  The Army Commendation Medal was awarded 
based on the Veteran's service on Hill 369 for the dates March 24 
to March 29, 1970.  Thus, from the point when VA requested 
specific stressor information, the Veteran provided sufficient 
information for the RO to seek stressor verification.  The Board 
notes that the Veteran has contended that the 1970 Unit Records 
were classified for many years because they showed combat 
operations by the Veteran's unit in Cambodia.  While there is no 
direct evidence that the records were classified, the Board finds 
such a classification moot as 38 C.F.R. § 3.156(c) specifically 
covers declassified documents.  Moreover, the Board finds it 
highly significant that the Veteran's reported stressors have 
remained consistent throughout his multiple claims and over 
multiple decades.  On the basis of his claims and the 1970 Unit 
Records, at least one of the Veteran's stressors was deemed 
confirmed and service connection for PTSD granted.  

As such, the Board finds that the Veteran's PTSD due to active 
service was established effective from the date of his original 
claim received on August 22, 1983.  The appeal, therefore, is 
granted.

The Board also finds that there is no basis for the assignment of 
an effective date earlier than August 22, 1983 for the grant of 
service connection.  In this case, the record shows that the 
original claim for service connection for PTSD was the Veteran's 
claim received by the RO on August 22, 1983, more than one year 
after his separation from service in 1971.  Moreover, the claims 
file does not reflect that any communication filed prior to that 
date could be construed as a formal or informal claim for this 
specific benefit.  

As such, an effective date of August 22, 1983, but no earlier, is 
granted for the award of service connection for PTSD.  The 
benefit of the doubt has been resolved in the Veteran's favor to 
this extent. 
 
Increased Rating

The Veteran also alleges that the RO erroneously failed to assign 
him a compensable rating for his bilateral hearing loss. 

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations shown with the 
criteria in the VA's Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluations for defective 
hearing are based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, along with the average hearing threshold level as measured 
by pure tone audiometric tests in the frequencies of 1000, 2000, 
3000 and 4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate 
the degree of disability for service-connected bilateral hearing 
loss, the rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal acuity, 
through level XI for profound deafness.  Id.  Where there is an 
exceptional pattern of hearing impairment, a rating based on pure 
tone thresholds alone may be assigned.  38 C.F.R. § 4.86 (a) & 
(b).

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric designations 
assigned after audiometric evaluations are rendered.  Lendenmann 
v. Principi, 3 Vet. App. 345 (1992). 

Where the issue involves the assignment of an initial rating for 
a disability following the initial award of service connection 
for that disability, as is the case here, the entire history of 
the disability must be considered and, if appropriate, staged 
ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

It is noteworthy at the outset that hearing loss disability is 
rated based on audiometry specified by regulation.  Inasmuch as 
any private audiometry test is not in accordance with the 
regulatory specifications, it may not serve as the basis for the 
rating assigned.

The Veteran underwent a private audiological examination in April 
2004, which is currently of record.  The private examination, 
however, does not meet regulatory specifications and, therefore, 
may not be considered.  In this case, the private audiological 
examination listed speech recognition scores, but did not 
indicate the specific controlled speech discrimination test used 
for the examination as required pursuant to 38 C.F.R. § 4.85.  
Specifically, it is unclear whether the speech discrimination 
test was performed using the Maryland CNC test, as required 
pursuant to 38 C.F.R. § 4.85.  The word list requirement in the 
regulation is very specific and differs from other word lists 
used to test hearing impairment.  In this instance, it is unclear 
from the private report what test was used.  Thus, the Board is 
unable to use the private audiological examination.

The above notwithstanding, the Board observes that even using the 
pure tone averages and word recognition scores noted in the April 
2004 examination report the Veteran's observed hearing loss would 
not result in a compensable rating.  Indeed, the pure tone 
averages and word recognition scores noted in the April 2004 
report were substantially similar to those observed in the 
November 2005 and May 2009 VA examination reports discussed 
below.

In November 2005, the Veteran was afforded a VA examination.  The 
results of the VA audiological test are as follows, with pure 
tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
20
40
LEFT
20
20
20
25
35

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 88 percent for the right ear and 92 
percent for the left ear.  The average of the pure tones between 
1000-4000 Hz was 26.25 for the right ear and 25 for the left.  
Using Table VI in 38 C.F.R. § 4.85, the Veteran received a 
numeric designation of II for the right ear and I for the left 
ear.  Such a degree of hearing loss warrants only a 
noncompensable evaluation under Table VII.  The Board notes that 
it also considered the alternative rating scheme for exceptional 
patterns of hearing impairment and found it inapplicable here.  
See 38 C.F.R. § 4.86 (a) & (b).

In May 2009, the Veteran was afforded another VA examination.  
The results of the VA audiological test are as follows, with pure 
tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
20
50
LEFT
25
25
20
30
50

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 86 percent for the right ear and 88 
percent for the left ear.  The average of the pure tones between 
1000-4000 Hz was 28.75 for the right ear and 31.25 for the left.  
Using Table VI in 38 C.F.R. § 4.85, the Veteran received a 
numeric designation of II for the right ear and II for the left 
ear.  Such a degree of hearing loss warrants only a 
noncompensable evaluation under Table VII.  The Board notes that 
it also considered the alternative rating scheme for exceptional 
patterns of hearing impairment and found it inapplicable here.  
See 38 C.F.R. § 4.86 (a) & (b).

The Board has considered the lay statements provided by the 
Veteran and his wife.  As was indicated above, rating a hearing 
loss disability involves the mechanical application of rating 
criteria to the results of specified audiometric studies.  Here, 
there is no evidence of a change in the Veteran's hearing since 
the May 2009 examination.  Indeed, during the June 2010 Board 
hearing the Veteran and his wife denied evidence of worsening 
hearing acuity in the preceding year or two.  As such, there is 
nothing to suggest that an additional VA examination would be 
beneficial.  The probative medical evidence does not show the 
Veteran's hearing loss has ever reached a compensable level at 
any point since service connection was granted.  Staged ratings, 
therefore, are inapplicable here.  See Fenderson, supra.  
Considering the results of the VA examinations, entitlement to a 
compensable rating is denied.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
hearing loss is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's hearing loss 
disability with the established criteria shows that the rating 
criteria reasonably describes the Veteran's disability level and 
symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show the Veteran has been hospitalized since 
service for his hearing loss.  While the Veteran has been 
hospitalized several times, as discussed above, such treatment 
was for psychiatric problems separately addressed.  Additionally, 
there is not shown to be evidence of marked interference with 
employment due to the disabilities.  The Board acknowledges the 
Veteran is currently unemployed and has been since approximately 
1995.  However, there is no indication that the Veteran's 
employment status has been affected by his hearing problems.  The 
Board notes that SSA, VA, and private records are silent as to 
any work problems attributable to the Veteran's hearing problems.  
Indeed, the Veteran has reported problems understanding 
conversations in circumstances with background noise, but the 
Veteran's last job, at which he was employed for approximately a 
decade, was a truck driver.  In essence, there is no indication 
or contention that the Veteran's work duties as a truck driver 
were affected by his hearing problems.      

In short, there is nothing in the record to indicate that the 
service-connected disabilities on appeal cause impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board, therefore, has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.

The Board observes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Court held that a claim for TDIU is part of an 
increased rating claim when such claim is raised by the record.  
However, in this case, the Board observes that such a claim 
previously has been adjudicated and is not currently on appeal.  
Moreover, as discussed, the Veteran has not alleged that he is 
unemployable as a result of his hearing loss.    


ORDER

Entitlement to an effective date of August 22, 1983, but no 
earlier, for the grant of service connection for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.


REMAND

The Veteran also has perfected an appeal with respect to the 
initial 30 percent rating of his service-connected PTSD prior to 
February 23, 2007.  As discussed above, the Veteran's claim for 
an earlier effective date of August 22, 1983 for such service-
connected PTSD has been granted.  This decision directly affects 
the Veteran's initial rating claim, as an effective date of 
August 22, 1983 has been granted, but such grant has not been 
effectuated by the RO or a rating prior to July 24, 2001 been 
assigned.  As such, consideration of the Veteran's claim for an 
initial rating prior to February 23, 2007 for PTSD is 
inextricably intertwined with and remains deferred pending 
assignation of a rating for the period prior to July 24, 2001.  
See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180 (1991).


As a substantive appeal is already of record for the initial 
rating of the Veteran's PTSD prior to February 23, 2007, the 
RO/AMC is directed to effectuate the grant of an earlier 
effective date of August 22, 1983 for the Veteran's PTSD and 
assign an appropriate rating for the period prior to July 24, 
2001.  Thereafter, the RO/AMC is directed to issue a supplemental 
statement of the case (SSOC) as to the issue of entitlement to a 
higher initial rating prior to February 23, 2007 for PTSD, to 
specifically include both the period from July 24, 2001 to 
February 23, 2007 and from August 22, 1983 to July 24, 2001.

Accordingly, the case is REMANDED for the following action:

After taking all necessary steps to 
effectuate the grant of an earlier effective 
date of August 22, 1983 for the Veteran's 
service-connected PTSD and assigning an 
appropriate rating for the period from August 
22, 1983 to July 24, 2001, the RO/AMC is 
directed to issue a supplemental statement of 
the case (SSOC) to the Veteran and his 
representative as to the issue of entitlement 
to a higher initial rating prior to February 
23, 2007 for PTSD, to specifically include 
both the period from July 24, 2001 to 
February 23, 2007 and from August 22, 1983 to 
July 24, 2001.  The Veteran and his 
representative should be given an opportunity 
to respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


